Title: From George Washington to Anthony Macharg, 28 July 1798
From: Washington, George
To: Macharg, Anthony



Sir,
Mount Vernon 28th July 1798

Your letter of the 16th instt has been duly received. A person understanding, as you profess to do, the art of training horses &

Instructing their Riders for Military Service, would certainly be very useful in the Cavalry of the United States; but whether provision is made for such an Officer, in the Law which establishes them, I am unable to say.
All therefore I can add, on this subject, for want of this knowledge, and a better knowledge of your character and fitness for the Office you seek, is, to advise you to apply to the Secretary of War by letter, to be informed whether on public or private account, it is likely you cd be employed for the purpose you mention; but previous to this as you probably are unknown to him and strangers I presume will not be admitted who cannot produce ample testimonials of their character, and good deportment, as well as fitness for teaching I recommend it to you, as an indispensible measure to have your character well certified by the principal Inhabitants of Norfolk and such Officers of the Government as may reside at that place and transmit the same—with this letter to the War Office and it will place the application on decisive ground when you receive his answer—without which, as a stranger, it is not probable your application would be attended to. I am—Sir Your Very Hble Servt

Go: Washington


P.S. Among other things, which the Secretary might wish to know, are—your Country—how long you have been in the United States—and what have been your pursuits ⟨since⟩.

